           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER DOTY,                 :
        Plaintiff                 :
                                  :            No. 3:16-cv-2340
         v.                       :
                                  :            (Judge Rambo)
G. MILLER, et al.,                :
         Defendants               :

                             ORDER

    AND NOW, on this 4th day of December 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

         1.    Plaintiff=s action is DISMISSED for failure to prosecute;

         2.    The Clerk of Court is directed to CLOSE the case; and

         3.    Any appeal from this Order will be deemed frivolous, without

               probable cause and not taken in good faith.



                             s/Sylvia H. Rambo
                             SYLVIA H. RAMBO
                             United States District Judge




                                      1
